DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment of 15 September 2020 is entered.
	Claims 1-160 have been canceled. Claims 161-186 are pending and are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 185 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 185 recites the broad recitation “beech”, and the claim also recites “Fagus species” which is the narrower statement of the range/limitation. Claim 185 also recites the broad recitation “juncea” and “Brassica juncea” which is the narrower statement of the range limitation. Claim 185 recites the broad recitation “pine” but also recites “Pinus spec.” which is the narrower statement of the range/limitation. Claim 185 recites the broad recitation “poplar” but also recites “Populus spec.” which is the narrower statement of the range/limitation. Claim 185 recites the broad recitation “willow” but also recites “Salix spec.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 161-163 and 165-186 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 36, and 42 of U.S. Patent No. 10,793,608 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘608 patent claims the same peptides and discloses and identical use.
The ‘608 patent claims isolated peptides of SEQ ID NOs: 2-5 (see e.g. claim 1). These are identical to the corresponding SEQ ID NOs as instantly claimed.
The ‘608 patent does not explicitly claim a method of controlling nematode infection using the claimed peptides. However, the Federal Circuit has found that lack of an explicit claim to a method of use does not preclude a double patenting rejection if an identical use to an identical composition is disclosed in the reference patent:
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
In the ‘608 patent, Example 8 shows that in soy nematode peptides P5, P5-21, and P5-25 reduce nematode cysts. Example 9 shows peptide P5 reduced hatched nematodes in soybean seeds. 
The P5 peptides are SEQ ID NOs: 8, 33, and 52, respectively. These are identical to the corresponding peptides as instantly claimed (see e.g. claim 182). Therefore, since ‘608 claims the same peptides and discloses and identical use, claim 161 is anticipated.
With respect to claims 162-163 and 165-166, as set forth above the ‘608 patent discloses application to seeds, including in nematode infested soil.
With respect to claim 167, SEQ ID NO: 8 of ‘608 is such that X at position 3 is not present.
With respect to claim 168, SEQ ID NO: 8 of ‘608 is such that X at position 2 is D.
With respect to claim 169, P5-21/SEQ ID NO: 33 of ‘608 is free of cysteine and methionine.
With respect to claim 170, SEQ ID NO: 8 of ‘608 is such that X at position 7 is M, and the X at positions 10, 11, and 12 are each M.
With respect to claim 171, the QQ residues at the C-terminus of SEQ ID NO: 8 are hydrophilic amino acids. 
With respect to claim 172, at least SEQ ID NO: 8 of ’608 reads upon SEQ ID NO: 3 as claimed.
With respect to claim 173, the SEQ ID NO: 8 of ‘608 consists essentially of SEQ ID NO: 3. 
With respect to claim 174, the hydropathy index of the ‘608 peptide is less than 0.7 on average.
With respect to claim 175, as set forth above the ‘608 patent claims and discloses use of SEQ ID NO: 52.
With respect to claim 176, as set forth above the ‘608 patent claims and discloses use of SEQ ID NOs: 8 and 33.
	With respect to claim 177, the ‘608 peptide comprises SEQ ID NO: 2. 
	With respect to claim 178, the SEQ ID NO: 8 of ‘608 is such that X at positions 8 and 9 are FI.
	With respect to claims 179 and 180, as set forth above the SEQ ID NO: 8 of ’608 comprises QQ at the C-terminus.
	With respect to claim 181, the ‘608 patent claims a peptide where arginine or lysine residues are changed to Glu, and an Arg is introduced at the C-terminus (see e.g. claim 36). The ‘608 patent does not explicitly claim this construct for nematode control. However, the ‘608 patent also claims a method of increasing resistance to biotic stress, including tolerance to nematodes (see e.g. claim 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the peptide as claimed by ‘608 including Lys/Arg to Glu mutations and a C-terminal Arg could have been applied to the method of increasing tolerance to biotic stress including nematode infection, and in doing so provide a method of controlling the nematode infection in the plant through control of the biotic stress associated with the nematode. The rationale to use the peptide comes from it being a derivative of the peptide found in claim 1, and the peptide of claim 1 is used in the method of ‘608. Therefore, one of ordinary skill in the art would have considered using the species of peptide in the method of ‘608. There would have been a reasonable expectation of success because the ‘608 patent provides a method of increasing tolerance to biotic stress in the form of nematode infection, and in doing so allows the plant to indirectly control the infection. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 182, as set forth above the ‘608 patent claims and discloses use of SEQ ID NOs: 8, 33, and 52. 
	With respect to claim 184, the ‘608 patent discloses use of Meloidogyne incognita when testing SEQ ID NO: 8 in tomato (see e.g. Example 6). For soy, SEQ ID NO: 8 is disclosed for treating Heterodera glycine (see e.g. Example 9).
	With respect to claim 185, as set forth above the ‘608 patent discloses treatment for both soy and tomato. 
	With respect to claim 186, as set forth above the ‘608 patent claims SEQ ID NO: 1 and discloses nematode infection control for SEQ ID NOs: 8, 33, and 52. At least SEQ ID NO: 8 comprises SEQ ID NO: 1.

2. Claim 164 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 42 of U.S. Patent No. 10,793,608 B2 as applied to claim 161 above, and further in view of Atkinson et al. (Annual Review of Phytopathology 41:615-639, published 1 May 2003, hereafter referred to as Atkinson). 
	The relevance of ‘608 is set forth above. As noted above, the ‘608 patent claims an overlapping peptide and discloses an identical method of use. The difference between ‘608 and the claimed invention is that ‘608 does not claim or disclose in an identical method that application is carried out by a transgenic plant.
	The Atkinson art indicates that cyst and root-knot nematodes are important plant pathogens (see e.g. Introduction). Atkinson discusses peptides targeting nematodes (see e.g. p. 621). Atkinson also suggests that various nematode-targeting solutions can be introduced into transgenic plants for direct delivery (see e.g. Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the peptides of ‘608 that are utilized in nematode control could have been introduced into transgenic plants as suggested by Atkinson to provide direct nematode control. The rationale comes from Atkinson’s teaching of various transgenic approaches to nematode control. There would have been a reasonable expectation of success because the peptide is already claimed by ‘608 and demonstrated to result in nematode control, and Atkinson provides multiple examples of peptide-based transgenic approaches to nematode control. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658